PER CURIAM.
A careful examination of the record convinces us that the judgment below should be affirmed, and that the points raised do not justify any extended discussion. There was ample evidence that'appellant was guilty of the crime charged. The judge below was within his discretion in hearing evidence as to the prior conduct of appellant, in deciding what punishment to impose upon her. And the punishment imposed was within the limit fixed by the statute.
There was no error, and the judgment below will be affirmed.